UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2429


JOSE ROBERTO PINEDA PICHINTE, a/k/a Jose Roberto Pineda,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 31, 2020                                  Decided: September 21, 2020


Before WILKINSON and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed in part and denied in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Bernard A. Joseph, Senior
Litigation Counsel, Elizabeth K. Fitzgerald-Sambou, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Roberto Pineda Pichinte, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his requests for asylum, withholding of removal

and protection under the Convention Against Torture.

       Pineda Pichinte first challenges the agency’s determination that his asylum

application is time-barred and that no exceptions applied to excuse the untimeliness. See

8 U.S.C. § 1158(a)(2)(B); 8 C.F.R. § 1208.4(a)(2) (2019). We lack jurisdiction to review

this determination pursuant to 8 U.S.C. § 1158(a)(3) and find that Pineda Pichinte has not

raised any claims that would fall under the exception set forth in 8 U.S.C. § 1252(a)(2)(D).

See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009). Accordingly, we dismiss the

petition for review in part with respect to the asylum claim.

       Pineda Pichinte next challenges the agency’s denial of his requests for withholding

of removal and protection under the Convention Against Torture. We have thoroughly

reviewed the record, including the transcript of Pineda Pichinte’s merits hearing and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that

substantial evidence supports the Board’s decision, see Gomis v. Holder, 571 F.3d 353,

359 (4th Cir. 2009); Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007).

Accordingly, we deny the petition for review in part for the reasons stated by the Board.

See In re Pineda Pichinte (B.I.A. Nov. 14, 2019).



                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                   DENIED IN PART




                                          3